EClastofictllyauig0G 6Supbine Onendficalifolrile,cc0d/G9d2 Orahtag e8)20/2020Rage:00 AKR4

30-202()-01146408-CU-DF-CJC - ROA # 10 - DAVID H. YAMASAKI, Clerk of the Court By Richard Clark, Deputy Clerk.

Oo PO ~ NW

10
ir
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Thomas J. Borchard, Esq., SBN: 104008
tborchard@borchardlaw.com

Frank Mickadeit, Esq. SBN: 293520
Jmickadeit@borchardlaw.com
BORCHARD & CALLAHAN, APC
25909 Pala, Suite 300

Mission Viejo, CA 92691

Telephone: (949) 457-9505

Attorneys for Plaintiffs Alec Glasser and
The Drake in Laguna, LLC

SUPERIOR COURT OF THE STATE OF CALIFORNIA

IN AND FOR THE COUNTY OF ORANGE, CENTRAL JUSTICE CENTER

ALEC GLASSER, an individual; THE Case No.: 30-2020-01146408-CU-DF-CJC

DRAKE IN LAGUNA, LLC, a California

limited liability company, Assigned for all purposes to: Judge Nathan Scott
Department C15

Plaintiffs,

FIRST AMENDED COMPLAINT FOR:

V.
1. LIBEL

JOHN B. BERZNER, an individual; and 2. INTENTIONAL INTERFERENCE

DOES 1-20, inclusive, WITH PROSPECTIVE ECONOMIC

RELATIONS

Defendants. 3. NEGLIGENT INTERFERENCE WITH

PROSPECTIVE ECONOMIC

RELATIONS

Complaint filed: May 26, 2020
Trial date: October 24, 2022

Jury trial demanded.

 

 

 

 

FAC

 
-

a HD NSN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 8:21-cv-00661 Document 1-2 Filed 04/09/21 Page 2of7 Page ID#:25

Plaintiffs allege:

1. Plaintiff Alec Glasser (“Glasser”) is an individual who resides in Laguna Beach, Orange
County, California. Glasser has at all times enjoyed a good reputation both generally and within his
occupation.

2. Plaintiff The Drake in Laguna, LLC (“The Drake’’), is a limited liability company
formed under the laws of the state of California, with its principal place of business in Laguna Beach,
Orange County, California.

3. Plaintiffs are informed and believe and thereon allege that defendant John B. Berzner is
an individual who resides in the city of Los Angeles, Los Angeles County, California.

4. Plaintiffs are ignorant of the true names and capacities of defendants sued herein as
DOES 1-20, inclusive, and therefore sues these defendants by such fictitious names. Plaintiffs will
amend this complaint to allege their true names and capacities when ascertained.

5. This is a civil action seeking damages and injunctive relief under the common law. This
Court has subject matter jurisdiction as the aggregate amount of claims exceeds $25,000, and personal
jurisdiction over defendant under Code of Civil Procedure section 410.10 in that Defendant resides in
the State of California, or otherwise has the requisite minimum contacts with the state as to justify this
Court exercising jurisdiction over him. Venue is proper in Orange County in that Defendant’s tortious
interference with economic relationships has impacted a business located in Orange County.

6. The Drake is the owner of an upscale, stylish jazz supper club of the same name, located
in Laguna Beach, California. The Drake is known for its award-winning chef and highly professional
live music. The Drake is specifically described as “where great food meets great music.” Glasser is the
managing member of The Drake and owns an interest therein. Glasser and The Drake restaurant have
always enjoyed a good reputation.

7. In 2017, Glasser sued Defendant in Orange County Superior Court for fraud and
common counts related to money that Glasser had lent Defendant to pay for Defendant’s daughter’s
tuition at the University of Southern California.! The lawsuit resulted in a settlement in June 2018 by

which Defendant paid Glasser $50,000.

 

! Glasser v. Berzner, Orange County Superior Court case number 30-2017-00904086-CU-FR-CIJC.

 

FAC

 
10
iv
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 8:21-cv-00661 Document 1-2 Filed 04/09/21 Page 3of7 Page ID #:26

8. The parties never communicated thereafter until in or around January 2020 but in no
case later than January 30, 2020, when Defendant unexpectedly visited The Drake one evening. Upon
entering the establishment, Defendant announced himself to the receptionist as “the dead friend of the
owner.” During the course of his approximately two-hour stay, Defendant ordered no food, only
alcoholic beverages, and approached numerous women while sitting exclusively in the bar/lounge area
of the restaurant. During the course of his visit, he acted in an inappropriate, boorish, and drunken
manner to both customers and restaurant staff and finally had to be asked to leave. Plaintiffs are
informed and believe that Defendant has been asked to leave other public and private establishments in
the past for similar conduct. Plaintiffs are further informed and believe that Defendant has been asked
to resign his membership in certain establishments for such conduct. Upon exiting The Drake,
Defendant loudly stated, “Great concept, and congratulations on your apparent success.”

9. On or about January 30, 2020, Defendant, posting under the alias “John B.,” published
the following on the Yelp.com website:

“Great concept but poorly executed. Egotistical[,] condescending attitude from
what appeared to be the owner[,] whose[sic] some old dude who was strutting
around like a pompous jerk who thinks that he’s cool. Tragically pathetic. Food
was ok but way overpriced. The singer was straight out of the wedding & Bar
Mitzvah scene.”

10. The foregoing statements (“Defamatory Statements”) are provably false in the following
respects and are not protected speech: 1. At no time did Glasser display an “egotisticall, ]
condescending attitude.” 2. At no time was Glasser “strutting around like a pompous jerk who thinks
he’s cool.” 3. At no time did Glasser display any behavior that was “pathetic.” 4. In fact, at no time
did Defendant even see Glasser that evening at The Drake except very briefly when Defendant was
asked to leave because of his inappropriate conduct.

11. These statements posted on Yelp.com were seen and read by hundreds if not thousands
of customers and prospective customers of The Drake, as well as friends and colleagues of Glasser,
who has a large real estate investment business in addition to his restaurant business.

12. In or around April 6, 2020, Glasser caused to be sent to Defendant by certified mail a

 

 

 

FAC

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 8:21-cv-00661 Document 1-2 Filed 04/09/21 Page4of7 Page ID#:27

demand that Defendant remove the Defamatory Statements from Yelp.com and post an apology in their
place. Defendant failed to do so or to respond in any way, and this complaint follows.
First Cause of Action
Libel
(By Glasser against Defendant)

13. Plaintiffs incorporate preceding paragraphs 1 through 11 as though set forth fully herein.

14, On or about January 30, 2020, Defendant published the Defamatory Statements
regarding the “owner” of the The Drake as set forth more fully above.

15. The publication of the Defamatory Statements regarding “the owner” were made of and
concerning Glasser and was so understood by those who read the publication.

16. The Defamatory Statements are false.

17. | The Defamatory Statements, and each of them, are libelous on their face in that they
expose Glasser to hatred, contempt, ridicule, and obloquy. Further, such statements have a tendency to
injure Glasser in his occupation because an owner/host’s personality toward, and in the presence of,
patrons has a significant effect on whether the patron has a positive experience at the establishment.
Defendant’s statements regarding Glasser were not only made about Glasser as an individual, but they
were made in the context in which he performs his job.

18. | The Defamatory Statements were seen and read by, among others, the people who reside
within the area from which The Drake draws customers.

19. Asa proximate result of the above-described publication, Glasser has suffered loss of his
reputation, shame, mortification, and hurt feelings all to his general damage.

20. Asa further proximate result of the above-described publication, Glasser has suffered
the following special damages: injury to his businesses, profession, and occupation, all to his injury.

21. The above-described publication was published by Defendant with malice based not on
the truth but upon his personal animus toward Glasser because (1) Glasser had previously sued him for
fraud and he was forced to pay Glasser $50,000 to settle the matter; (2) Defendant’s aggressively
flirtatious and unwanted behavior toward women at The Drake was interfered with; and (3) Defendant

was asked to leave The Drake based upon the conduct described herein. Thus, Glasser is entitled to

 

 

 

FAC

 
os

oO CO ~ DBD MN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 8:21-cv-00661 Document 1-2 Filed 04/09/21 Page5of7 Page ID #:28

punitive damages.
Second Cause of Action
Intentional Interference with Prospective Economic Relations
(By The Drake against Defendant)

22. Plaintiffs incorporate preceding paragraphs | through 20 as though set forth fully herein.

23. At the time Defendant made the Defamatory Statements, The Drake had the probability
of future economic relations with would-be patrons who read reviews on the Yelp.com website.

24. Defendant knew of this this probable economic relationship.

25. Defendant committed a wrongful act intended to disrupt the relationship in that he
published the Defamatory Statements on the Yelp.com website.

26. Defendant’s wrongful act in fact did disrupt the relationship between The Drake and
would-be patrons.

27. Defendant’s wrongful act was the proximate cause of economic harm to The Drake
because of the loss of business of would-be patrons who read the Defamatory Statements.

28. In committing such an intentional act of interference, Defendant was acting with
malice toward an owner of The Drake with the full knowledge of the probable consequences of his
actions, such that The Drake is entitled to punitive damages.

Third Cause of Action
Negligent Interference with Prospective Economic Relations
(By The Drake against Defendant)

29. Plaintiffs incorporate preceding paragraphs 1 through 27 as though set forth fully herein.

30. At the time Defendant made the Defamatory Statements, The Drake had the probability
of future economic relations with would-be patrons who read reviews on the Yelp.com website.

31. Defendant knew of this this probable economic relationship.

32. | Defendant owed The Drake a duty not to publish falsehoods that would affect The
Drake’s business.

33. Defendant committed a negligent act in that he published the Defamatory Statements on

the Yelp.com website.

 

 

 

FAC

 
&

oO Oo SS HD N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 8:21-cv-00661 Document 1-2 Filed 04/09/21 Page6of7 Page ID#:29

34.  Defendant’s negligent act in fact did disrupt the relationship between The Drake and
would-be patrons.

35.  Defendant’s negligent act was the proximate cause of economic harm to The Drake
because of the loss of business of would-be patrons who read the Defamatory Statements.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs prays for judgment as follows:

On the First Cause of Action:

1. For general damages in the amount of $200,000;

2. For special damages in an amount to be proven at trial;

3. For punitive damages;

On the Second Cause of Action:

4. For compensatory damages;

5. For punitive damages

On the Third Cause of Action:

6. For compensatory damages;

On all causes of action:

7. For injunctive relief requiring Defendant to remove each and every defamatory review
published about Plaintiffs from the Yelp.com website and in any other medium; and to prohibit
Defendant from continuing to defame Plaintiffs in the manner complained to herein.

8. For interest at the legal rate;

9. For costs of suit; and
//

M/
Hl
Il
Ml
H/
Il

 

 

 

FAC

 
Ba

NN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 8:21-cv-00661 Document 1-2 Filed 04/09/21 Page 7of7 Page ID #:30
10. For such other and further relief as the Court may deem just and proper.

BORCHARD & CALLAHAN, APC

 

DATED: August 20, 2020 By: ©
ThomrasJ. Borchard, Esq.
Frank Mickadeit, Esq.
Attorneys for Plaintiffs
DEMAND FOR JURY TRIAL

 

Plaintiffs hereby demand a trial by jury.

BORCHARD & CALLAHAN, APC

DATED: August 20, 2020 By:

Thomas J. Borchard, Esq.
Frank Mickadeit, Esq.
Attorneys for Plaintiffs

 

 

 

 

FAC

 
